internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-109805-99 date date legend taxpayer sub tax_year ending tye through dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the certification described in sec_1 2a d for tye and for sub tye and through for sub and tye through for sub and to replace such certifications with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 and to file the agreement described in sec_1_1503-2 for tye through for subs and and for tye and for sub additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return the group subs are indirectly wholly owned u s subsidiaries of taxpayer subs and operate as branches in foreign countries sub generated u s tax losses in tye and through sub generated u s tax losses in tye and through sub generated u s tax losses in tye through and the u s tax losses generated by subs and are dual consolidated losses for u s federal_income_tax purposes a portion of the losses generated for the years indicated has been included in the consolidated federal_income_tax return of the group to reduce the income of the group taxpayer relied on its internal tax department to advise on pertinent elections for the years in question the tax department incorrectly applied sec_1_1503-2 and h to tye through also the tax department mistakenly advised that the election described in sec_1_1503-2 need not be filed for subs and for tye through and for sub for tye and sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election that is the subject of this ruling_request is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority pursuant to sec_301_9100-3 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the certification described in sec_1_1503-2a d for tye and for sub tye and through for sub and tye through for sub and to replace such certifications with the agreement described in sec_1_1503-2 as provided in sec_1_1503-2 and to file the agreement described in sec_1_1503-2 for tye through for subs and and for tye and for sub the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election sec_301 -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreements and certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
